        Case 4:20-cv-04586-HSG Document 12 Filed 08/10/20 Page 1 of 2


     Taras Kick (State Bar No. 143379)
 1   Taras@kicklawfirm.com
     THE KICK LAW FIRM, APC
 2   815 Moraga Drive
     Los Angeles, California 90049
 3   Telephone: (310) 395-2988
     Facsimile: (310) 395-2088
 4
     Jeffrey D. Kaliel, CA Bar No. 238293
 5   (jkaliel@kalielpllc.com)
     Sophia G. Gold, CA Bar No. 307971
 6   (Sgold@kalielpllc.com)
     KALIEL PLLC
 7   1875 Connecticut Ave. NW 10th Floor
     Washington, D.C. 20009
 8   Telephone: (202) 350-4783
 9   Attorneys for Plaintiffs Roxanne Wicks,
     Claudine Saldivar, Barbara Bustamante, and
10   all others similarly situated
11

12                                 UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14

15   ROXANNE WICKS, CLAUDINE                       CASE NO.: 4:20-CV-04586-HSG
     SALDIVAR, AND BARBARA
16   BUSTAMANTE, individually, and on behalf       ORDER TO REMAND
     of all others similarly situated,             (as modified)
17
                     Plaintiffs,                   Judge: Hon. Haywood S. Gilliam, Jr.
18                                                 Courtroom: 2
           vs.
19
                                                   Case Removed: July 9, 2020
     PATELCO CREDIT UNION, and DOES 1
20   through 100, inclusive,
21                   Defendants.
22

23

24

25

26

27

28

                                                    1
                                                  ORDER
       Case 4:20-cv-04586-HSG Document 12 Filed 08/10/20 Page 2 of 2



 1                                                ORDER
 2          GOOD CAUSE THEREFORE APPEARING, including the parties’ stipulation for such,
 3   this case is ordered remanded to the Superior Court of California for the County of Alameda as
 4   this Court lacks subject matter jurisdiction over this case. The Clerk is directed to remand this
 5   case and close the file.
 6          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8   Dated: August 10, 2020                        ________________________________________
                                                   The Honorable Haywood S. Gilliam, Jr.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                   ORDER
